Citation Nr: 0946225	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  02-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral 
neuropathy of the right foot, rated as 10 percent disabling 
for the period prior to May 17, 2005 and as 40 percent 
disabling thereafter.

2.  Entitlement to an initial increased rating for peripheral 
neuropathy of the left foot, rated as 10 percent disabling 
for the period prior to May 17, 2005 and as 40 percent 
disabling thereafter.

3.  Entitlement to an initial increased rating for peripheral 
neuropathy of the right upper extremity, rated as 10 percent 
disabling for the period prior to December 18, 2008 and as 30 
percent disabling thereafter.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an initial increased rating for diabetic 
nephropathy with coronary artery disease (CAD) and 
hypertension, rated as 30 percent disabling for the period 
prior to July 15, 2002, 60 percent disabling for the period 
between July 15, 2002 and October 22, 2003, 80 percent 
disabling for the period between October 23, 2003, and May 
26, 2004, a temporary 100 percent disabling for the period 
between May 27, 2004, and August 31, 2004, 80 percent 
disabling for the period between September 1, 2004, and 
February 6, 2008, and 100 percent disabling from February 7, 
2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002, February 2003, and October 
2005 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The May 2002 rating decision on appeal granted service 
connection for diabetes mellitus and diabetic nephropathy 
with initial 20 percent and noncompensable ratings assigned, 
respectively, both effective July 9, 2001.  The February 2003 
rating decision on appeal granted service connection for 
peripheral neuropathy of the right and left feet as 
complications of diabetes, with separate 10 percent ratings 
assigned effective November 14, 2002.  The October 2005 
rating decision on appeal granted service connection for 
peripheral neuropathy of the upper extremities as 
noncompensable complications of diabetes.  

The Veteran's claim was previously before the Board in 
January 2004, when the Board granted entitlement to service 
connection for hypertension and CAD as secondary to diabetes 
mellitus.  The other claims on appeal were remanded for 
further action by the originating agency.  The RO implemented 
the Board's decision in an August 2005 rating decision, 
granting an initial 10 percent rating for CAD effective July 
9, 2001, with a temporary 100 percent rating assigned between 
May 27, 2004, and September 1, 2004.  The RO also assigned an 
initial noncompensable rating for hypertension, effective 
July 9, 2001. 

In May 2008, the Veteran testified at a hearing before the 
undersigned Veterans Acting Veterans Law Judge at the RO.  
[The Veteran also testified before a Decision Review Officer 
(DRO) at the RO in November 2002.]  Transcripts of both 
hearings are of record.

The case returned to the Board in August 2008, when it was 
again remanded for additional evidentiary development.  
During the course of the remand, a May 2009 rating decision 
granted increased staged ratings for peripheral neuropathy of 
the feet, separate compensable ratings for peripheral 
neuropathy of the upper extremities, and increased staged 
ratings for the Veteran's diabetic nephropathy, now 
associated with his service-connected CAD and hypertension in 
accordance with 38 C.F.R. § 4.115 (2009).  A total disability 
rating for nephropathy was assigned for the period beginning 
February 7, 2008.  As this is the highest rating possible 
under the Schedule for Rating Disabilities (Rating Schedule), 
this portion of the claim is moot.

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  While the May 
2009 rating decision granted increased ratings for the 
Veteran's disabilities on appeal, the grant of additional 
benefits was not total and the claims for increased 
evaluations remain before the Board.

The Board acknowledges that the August 2008 remand listed an 
issue on appeal as "[e]ntitlement to a rating in excess of 
20 percent for diabetes mellitus, to include peripheral 
neuropathy of the right and left upper extremities."  
Further review of the claims folder indicates, however, that 
the Veteran had actually perfected an appeal with regard to 
the RO's denial of separate compensable ratings for the 
peripheral neuropathy of his upper extremities.  Thus, the 
Board has recharacterized the issues pertaining to the 
peripheral neuropathy of the Veteran's upper extremities as 
is listed on the title page of this decision.  [To the extent 
that the July 2009 supplemental statement of the case 
included the issue of entitlement to an initial disability 
rating in excess of 20 percent for diabetes mellitus, the 
Board finds that that document represents an adjudication of 
that issue.  If the Veteran disagrees with that denial, he 
should appeal that decision.]  

In May 2006, the Veteran filed a claim for entitlement to 
service connection for post traumatic stress disorder (PTSD).  
This claim has not yet been adjudicated and is referred to 
the RO.  


FINDINGS OF FACT

1.  For the period prior to May 17, 2005, the Veteran's 
peripheral neuropathy of the right foot most nearly 
approximated moderate than severe incomplete paralysis of the 
peroneal nerve. 

2.  For the period beginning May 17, 2005, the Veteran's 
peripheral neuropathy of the right foot has most nearly 
approximated moderately severe than severe incomplete 
paralysis of the sciatic nerve with no marked muscular 
atrophy.  

3.  For the period prior to May 17, 2005, the Veteran's 
peripheral neuropathy of the left foot most nearly 
approximated moderate than severe incomplete paralysis of the 
peroneal nerve. 

4.  For the period beginning May 17, 2005, the Veteran's 
peripheral neuropathy of the left foot has most nearly 
approximated moderately severe than severe incomplete 
paralysis of the sciatic nerve with no marked muscular 
atrophy.  

5.  Throughout the claims period, the Veteran's peripheral 
neuropathy of the right upper extremity has most nearly 
approximated moderate than severe incomplete paralysis of the 
median nerve.  

6.  Throughout the claims period, the Veteran's peripheral 
neuropathy of the left upper extremity has most nearly 
approximated mild than moderate incomplete paralysis of the 
median nerve.  

7.  For the period prior to July 15, 2002, the Veteran's 
diabetic nephropathy with CAD and hypertension most nearly 
approximated mild renal dysfunction with transient or slight 
edema; albuminuria was not constant, there was no definite 
decrease in kidney function, and hypertension was not at 
least 40 percent disabling under Diagnostic Code 7101.

8.  For the period between July 15, 2002, and October 22, 
2003, the Veteran's diabetic nephropathy with CAD and 
hypertension manifested some edema with a BUN of 35mg% and a 
creatinine level of 2.4mg%; there was no persistent edema and 
albuminuria and no generalized poor health.

9.  For the periods between October 23, 2003, and May 26, 
2004, and September 1, 2004, and February 6, 2008, the 
Veteran's diabetic nephropathy with CAD and hypertension did 
not require regular dialysis, did not preclude more than 
sedentary activity, and manifested a BUN of 57 mg% and a 
creatinine level of 3.9mg%.


CONCLUSIONS OF LAW

1.  For the period prior to May 17, 2005, the scheduler 
criteria for a 20 percent rating, but not higher, for 
peripheral neuropathy of the right foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.120, 4.124a, Diagnostic Codes 8520, 8521 (2009).

2.  For the period beginning May 17, 2005, the scheduler 
criteria for a rating in excess of 40 percent for peripheral 
neuropathy of the right foot are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Codes 
8520, 8521.

3.  For the period prior to May 17, 2005, the scheduler 
criteria for a 20 percent rating, but not higher, for 
peripheral neuropathy of the left foot have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, 
Diagnostic Codes 8520, 8521.

4.  For the period beginning May 17, 2005, the scheduler 
criteria for a rating in excess of 40 percent for peripheral 
neuropathy of the left foot are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Codes 8520, 
8521.

5.  Throughout the claims period, the scheduler criteria for 
a 30 percent rating, but not higher, for peripheral 
neuropathy of the right upper extremity have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, 
Diagnostic Code 8515.

6.  Throughout the claims period, the scheduler criteria for 
a rating in excess of 10 percent for peripheral neuropathy of 
the left upper extremity are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8515.

7.  For the period prior to July 15, 2002, the scheduler 
criteria for a rating in excess of 30 percent for diabetic 
nephropathy with CAD and hypertension have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.115, 4.115a, 
Diagnostic Code 7101.

8.  For the period between July 15, 2002, and October 22, 
2003, the scheduler criteria for a rating in excess of 60 
percent for diabetic nephropathy with CAD and hypertension 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.14, 4.115, 4.115a.

9.  For the period between October 23, 2003, and May 26, 
2004, the scheduler criteria for a rating in excess of 80 
percent for diabetic nephropathy with CAD and hypertension 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.14, 4.115, 4.115a.

10.  For the period between September 1, 2004, and February 
6, 2008, the scheduler criteria for a rating in excess of 80 
percent for diabetic nephropathy with CAD and hypertension 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.115, 4.115a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the Rating 
Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Peripheral Neuropathy of the Feet

The Veteran's peripheral neuropathy of the feet is currently 
assigned separate ratings for each extremity of 10 percent 
for the period prior to May 17, 2005, and separate 40 percent 
ratings thereafter.

Peripheral neuropathy is a disability involving a 
neurological disorder and is ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  38 
C.F.R. §§ 4.120, 4.124a.  

The RO has rated the Veteran's peripheral neuropathy of the 
feet under Diagnostic Code 8520, pertaining to the sciatic 
nerve.  Complete paralysis of the sciatic nerve warrants an 
80 percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board also finds that Diagnostic Code 8521 pertaining to 
neurological impairment of the external popliteal nerve (the 
common peroneal), is for application in this case.  The 
December 2008 VA examiner determined that the Veteran's 
peripheral neuropathy of the lower extremities involved the 
peroneal and sural nerves, and a January 2003 nerve 
conduction study diagnosed neuropathy of the peroneal nerves.  
Under Diagnostic Code 8521, a 30 percent rating is warranted 
for severe incomplete paralysis with a 20 percent rating for 
moderate incomplete paralysis, and a 10 percent rating for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521.

For the period prior to May 17, 2005, the evidence 
establishes that the Veteran's peripheral neuropathy of the 
feet most nearly approximates moderate incomplete paralysis 
of the peroneal nerve, and increased 20 percent ratings are 
warranted under Diagnostic Code 8521.  Prior to May 17, 2005, 
the Veteran complained of pain in his feet and numbness with 
standing and walking.  Upon VA examination in December 2002, 
he manifested decreased sensation to light touch, pin-prick, 
and vibratory sense in the feet and ankles with decreased 
reflexes in the ankles.  While a January 2003 nerve 
conduction test from the University Drive VA Medical Center 
(VAMC) indicated only mild peroneal nerve neuropathy, the 
December 2002 VA examiner concluded that the Veteran was 
moderately disabled due to his peripheral neuropathy with 
consideration of the pain in his feet.  

During this period, the Veteran's neurological impairment was 
characterized by some organic changes in both lower 
extremities, specifically, findings of decreased reflexes in 
the ankles.  As his symptoms are not wholly sensory a rating 
above the moderate level is for consideration; the Board 
finds that ratings in excess of 20 percent are not warranted.  
Cf. 38 C.F.R. § 4.124.  The December 2002 VA examiner 
specifically characterized the Veteran's disability as 
moderate, and there were no other findings of diminished 
ankle reflexes during this period.  The Veteran's other deep 
tendon reflexes were present, and strength in the lower 
extremities was full.  Therefore, the Veteran's peripheral 
neuropathy of the lower extremities most nearly approximates 
moderate for the period prior to May 17, 2005. 

For the period beginning May 17, 2005, the Veteran's symptoms 
of peripheral neuropathy of the feet most nearly approximate 
the currently assigned 40 percent evaluations for moderately 
severe incomplete paralysis of the sciatic nerves.  Upon VA 
examination in May 2005, the Veteran had absent ankle jerks 
with decreased reflexes in the knees and giveaway weakness 
during motor testing.  Sensation was again diminished to 
light touch, pin-prick, and vibratory testing, but the 
sensory loss had spread to the Veteran's mid-calves.  Similar 
findings were made during the most recent VA examination in 
December 2008, when the Veteran manifested diminished sensate 
ability over the peroneal and sular nerves, and complained of 
easy fatigability when walking.  

Ratings in excess of 40 percent are not warranted under 
Diagnostic Code 8520 as there is no evidence of severe 
incomplete paralysis, or of marked muscular atrophy.  In 
addition, the Veteran did not manifest complete paralysis of 
the peroneal nerve with symptoms such as foot drop and 
anesthesia over the entire dorsum of foot and toes as 
required for an increased rating under Diagnostic Code 8521.  
The December 2008 VA examiner determined that the Veteran 
could still perform his activities of daily living and 
experienced no flare-ups of lower extremity pain and 
numbness.  Therefore, for the period beginning May 17, 2005, 
the Veteran's peripheral neuropathy of the feet has most 
nearly approximated the criteria associated with the 
currently assigned separate 40 percent disability ratings.  

The Board has considered whether there is any schedular basis 
for granting higher ratings other than those discussed above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathy of the right upper 
extremity is currently rated as 10 percent disabling for the 
period prior to December 18, 2008, and as 30 percent 
disabling thereafter.  Peripheral neuropathy of the left 
upper extremity is rated as 10 percent disabling throughout 
the entire appeals period.  

Both upper extremities are rated under Diagnostic 8515 for 
impairment of the median nerve, and the evidence establishes 
that the Veteran is right-hand dominant.  Under this 
diagnostic code, for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  For the minor hand, a 10 percent 
evaluation is warranted for mild incomplete paralysis, with a 
20 percent evaluation assigned when incomplete paralysis is 
moderate and a 40 percent evaluation assigned when it is 
severe.  38 C.F.R. § 4.124a.

With respect to the Veteran's right upper extremity, the 
Board finds that an initial rating of 30 percent is warranted 
throughout the claims period for peripheral neuropathy that 
most nearly approximates moderate.  Following a June 2005 
VAMC nerve conduction study, the Veteran was diagnosed with 
bilateral median nerve neuropathy that was moderately severe 
on the right.  The Veteran has also consistently reported 
experiencing pain and numbness in his fingertips throughout 
the claims period. 

Despite the characterization of the neuropathy as moderately 
severe at the June 2005 nerve conduction study, the Board 
finds that a rating in excess of 30 percent is not warranted 
at any time during the claims period.  While some loss of 
sensation has been documented in the Veteran's medical 
records, the June 2005 VA neurologist found only diffusely 
decreased sensation to pinprick, and there are no objective 
findings of loss of sensation, function, or weakness that 
indicate the presence of severe incomplete paralysis.  The 
May 2005 VA examiner noted that there was no significant 
atrophy of the hands, and Tinel's and Phalen's signs have 
been consistently negative on physical examination.

In addition, the Veteran testified in May 2008 that he 
experienced constant numbness and pain in his hands with 
difficulty gripping, but the December 2008 VA examiner found 
only diminished sensate ability in the hands, with no 
indication of organic changes or loss of function.  The 
December 2008 VA examiner also noted that the Veteran was 
capable of performing activities of daily living related to 
his upper extremities.  

The Board has considered the statements and testimony of the 
Veteran regarding the severity of his disability, but finds 
that the objective medical evidence does not establish the 
presence of right upper extremity peripheral neuropathy that 
most nearly approximates severe under Diagnostic Code 8515.  
Accordingly, an initial 30 percent rating, but not higher, is 
warranted for moderate peripheral neuropathy of the right 
upper extremity throughout the claims period. 

Turning to the Veteran's left upper extremity, the Board 
finds that the evidence of record does not establish that 
peripheral neuropathy of this extremity has most nearly 
approximated moderate at any time during the claims period.  
The June 2005 nerve conduction study performed at the VAMC 
diagnosed mild neuropathy of the left medial nerve.  While 
the record contains some findings of decreased sensation, the 
May 2005 VA examiner noted that the Veteran's pattern of 
sensory loss was inconsistent.  There are no objective 
findings indicating that the Veteran's peripheral neuropathy 
of the left upper extremity most nearly approximates 
moderate; in fact, the evidence establishes the presence of 
mild symptoms.  Accordingly, the Veteran's left upper 
extremity peripheral neuropathy most nearly approximates mild 
impairment of the median nerve and a rating in excess of the 
currently assigned 10 percent evaluation is not warranted.  

The Board has considered whether there is any schedular basis 
for granting higher ratings other than those discussed above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable because the preponderance of the evidence 
is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Diabetic Nephropathy with CAD and Hypertension

Prior to May 2009, the Veteran was in receipt of separate 
disability ratings for service-connected diabetic 
nephropathy, CAD, and hypertension.  In a May 2009 rating 
decision, the RO recharacterized CAD and hypertension as 
components of diabetic nephropathy in accordance with 38 
C.F.R. § 4.115 (2009) (separate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities).  The Veteran was thereafter 
assigned a series of staged single disability ratings to 
account for his diabetic nephropathy, CAD, and hypertension.  

The Veteran's diabetic nephropathy with CAD and hypertension 
is currently rated under 38 C.F.R. § 4.115 pertaining to 
renal dysfunction.  Renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, blood 
urea nitrogen (BUN) more than 80mg% [milligrams per 100 
milliliters]; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent disability 
rating.  Renal dysfunction characterized by persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or a limitation of exertion 
warrants an 80 percent disability rating.  Renal dysfunction 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent disability rating.  Renal dysfunction where albumin 
is constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101 warrants a 30 percent disability rating.  

The Veteran's nephropathy is rated as 30 percent disabling 
for the period prior to July 15, 2002.  An increased rating 
is not warranted during this period as there is no evidence 
that he experienced constant albuminuria or a definite 
decrease in kidney function.  In fact, during an October 2001 
examination with his private physician, the Veteran's renal 
insufficiency was characterized as mild.  Only trace edema 
was present in his right lower extremity, and there was no 
edema of the left lower extremity.  Similarly, upon VA 
examination in April 2002, the Veteran had no current edema 
and reported having only intermittent occasional edema.  
Transient or slight edema is associated with the currently 
assigned 30 percent rating. 

Additionally, while a 60 percent rating is possible for renal 
dysfunction with hypertension at least 40 percent disabling 
under Diagnostic Code 7101, the Veteran's blood pressure 
ratings were not of sufficient severity prior to July 15, 
2002, to warrant an increased rating.  Diagnostic Code 7101 
provides for a 40 percent evaluation when diastolic pressure 
is 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
The Veteran's blood pressure was measured as 134/80 at his 
October 2001 private examination, and as 140/70 during the 
April 2002 VA examination.  He therefore did not manifest 
hypertension at last 40 percent disabling under Diagnostic 
Code 7101 and a rating in excess of 30 percent is not 
warranted for his nephropathy for the period prior to July 
15, 2002. 

For the period between July 15, 2002 and October 22, 2003, 
the Veteran's diabetic nephropathy is rated as 60 percent 
disabling for renal dysfunction.  During this period, the 
Veteran did not manifest persistent edema and albuminuria and 
there are no findings consistent with generalized poor health 
such as lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  The Veteran also did not manifest a 
BUN between 40 and 80mg% or creatinine of 8mg%.  His highest 
creatinine level of 2.4mg% was measured during laboratory 
tests in July 2002 and the highest BUN of 37mg% was measured 
in June 2003.  Therefore, he clearly did not meet the 
criteria for an increased rating for the period between July 
15, 2002 and October 22, 2003.  

Before proceeding to the next two periods of the Veteran's 
staged rating, the Board notes that the Veteran was assigned 
a temporary 100 percent in an August 2005 rating decision, 
effective from May 27, 2004, to August 31, 2004.  The 
temporary rating was assigned in response to the Veteran's 
May 2004 hospitalization and heart catheterization under 
38 C.F.R. § 4.104, Diagnostic Code 7017 for coronary artery 
bypass surgery.  This temporary rating was preserved when the 
Veteran's disabilities were recharacterized in the May 2009 
rating decision.  

For the period between October 23, 2003 and May 26, 2004, and 
the period between September 1, 2004 and February 6, 2008, 
the Veteran's nephropathy with CAD and hypertension is rated 
as 80 percent disabling.  A total rating is not warranted 
during these periods as the Veteran did not require dialysis, 
and his private physician noted in September 2004 that renal 
function had significantly improved.  Only occasional trace 
edema was identified during further private examinations and 
no edema was present during examination in May 2005. 

In addition, the evidence does not establish that the Veteran 
is precluded from more than sedentary activity; the May 2005 
cardiac VA examiner noted that the Veteran led a fairly 
active lifestyle and worked around the home.  He was capable 
of walking approximately one block, and would have to stop 
only due to pain in his feet from peripheral neuropathy.  
Finally, the Veteran's highest BUN and creatinine levels were 
measured in November 2007 laboratory tests when his BUN was 
to 57mg% and his creatinine was to 3.9mg%, well below the 
criteria associated with a total disability rating based on 
renal dysfunction.  

While a total disability rating is also warranted for 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, there is simply no evidence of 
such dysfunction during the two applicable time periods.  The 
May 2005 cardiac VA examiner determined that the Veteran's 
EKG showed no significant degree of abnormality and the 
Veteran reported no shortness of breath or chest pain.  There 
is also no indication that the Veteran's kidney function was 
markedly decreased based on physical examinations and 
laboratory tests.  Accordingly, a total disability rating is 
not warranted for nephropathy with CAD and hypertension 
during the periods between October 23, 2003 and May 26, 2004, 
and September 1, 2004 and February 6, 2008.

The Board has considered whether there is any schedular basis 
for granting higher ratings at any time during the claims 
period, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Extraschedular Rating.  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321.  
The Court has set out a three-part test, based on the 
language of 38 C.F.R. § 3.321(b)(1), for determining whether 
a veteran is entitled to an extra-schedular rating: (1) the 
established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) 
the case must present other indicia of an exceptional or 
unusual disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extra-schedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's peripheral neuropathy 
is manifested by symptoms such as numbness, tingling, and 
burning pain in the upper and lower extremities.  His 
diabetic nephropathy is manifested by symptoms such as renal 
dysfunction, increased BUN and creatinine levels, and 
involvement of the cardiovascular system.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

Occupational Impairment.  The United States Court of Appeals 
for Veterans' Claims (Court) has recently held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim 
for benefits for the underlying disability.  Id at 454.

Significantly, however, the May 2009 rating action granted 
the Veteran a TDIU.  This award is effective for the time 
period, since December 31, 2002, that the Veteran was not 
already in receipt of a total schedular rating.  Thus, he was 
granted a TDIU from December 31, 2002 to May 26, 2004 and 
from September 1, 2004 to May 17, 2005.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that, once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
afforded VA examinations that were fully adequate for the 
purposes of ascertaining the symptoms and severity of his 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, for the reasons set forth above, the Board 
finds that VA has complied with the VCAA's notification and 
assistance requirements.  


ORDER

Peripheral neuropathy of the right foot warrants an initial 
20 percent disability rating for the period prior to May 17, 
2005, and a 40 percent disability rating thereafter, and to 
this extent the claim is granted, subject to the regulations 
governing the award of monetary benefits.  

Peripheral neuropathy of the left foot warrants an initial 20 
percent disability rating for the period prior to May 17, 
2005, and a 40 percent disability  rating thereafter, and to 
this extent the claim is granted, subject to the regulations 
governing the award of monetary benefits.  

Peripheral neuropathy of the right upper extremity warrants 
an initial 30 percent disability rating throughout the entire 
claims period, and to this extent the claim is granted, 
subject to the regulations governing the award of monetary 
benefits.  

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.  

Entitlement to an initial increased rating for diabetic 
nephropathy with coronary artery disease (CAD) and 
hypertension, rated as 30 percent disabling for the period 
prior to July 15, 2002, 60 percent disabling for the period 
between July 15, 2002, and October 22, 2003, 80 percent 
disabling for the period between October 23, 2003, and May 
26, 2004, 100 percent disabling for the period between May 
27, 2004, and August 31, 2004, 80 percent disabling for the 
period between September 1, 2004, and February 6, 2008, and 
100 percent disabling from February 7, 2008, is denied. 



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


